Citation Nr: 9931790	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1969 to July 1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from a rating action by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans in June 1994.  The 
RO denied entitlement to an evaluation in excess of 10 
percent for chondromalacia of the left knee.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in July 1995, of which a 
transcript is of record.  

In September 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.  

In May 1999 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the appellant's claim for 
increased evaluation for his left knee disability is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the claim is a plausible one.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990);see also, Proscelle v. Derwinski, 2 Vet. 
App. 269 (1992).  

The veteran injured his left knee in service.  He underwent 
left knee arthroscopy in May 1995 with removal of multiple 
large loose bodies.  Examination reports from 1995 are in the 
file.

In September 1997, the Board remanded the case for 
development to include clarification from the veteran as to 
any care providers, appropriate release of such evidence by 
him, and acquisition by the RO of such records.  

The veteran was requested but did not provide further 
evidence with regard to private care for his left knee.

In addition, the remand also required that the RO arrange for 
a

"VA examination by an orthopedic surgeon 
in order to determine the nature and 
severity of chondromalacia of the left 
knee.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including range of motion.  Objective 
evidence of pain, swelling, instability, 
tenderness, locking, weakness and 
subluxation should be reported.  

Functional impairment attributable to the 
left knee disability as it affects daily 
activities and employment should be 
described.  Any device used to support 
the knee such as a brace or cane should 
be noted.  X-ray films should be taken 
and any findings of arthritis should be 
reported  Any opinions expressed as to 
the severity of the left knee must be 
accompanied by a complete rationale."

The remand further required that the RO thereafter review the 
claim to include the examination report and ensure that they 
were responsive, and if not, the RO was to implement measures 
to correct the deficiencies.  The RO was also to

"then consider the issue of entitlement 
to an increased evaluation for 
chondromalacia of the left knee.  
Consideration should be afforded to all 
applicable laws and regulations, 
including 38 C.F.R. §§ 4.10, 4.40, 4.45, 
as well as all applicable diagnostic 
codes."

In implementing the Board's remand, the RO forwarded the 
claim to a VA staff physician, not an orthopedic surgeon as 
specifically indicated.  

On VA examination in January 1998 by a staff physician, the 
veteran complained of pain in the knee and stiffness 
particularly in the morning and after sitting in one position 
too long.  The veteran said he had problems going up and down 
stairs due to both of his knees.  On examination, range of 
left knee motion was 0 to 120 degrees with varus deformity.  
There was tenderness around the patella and crepitation on 
motion.  

X-rays showed moderate to severe degenerative joint disease 
in the form of narrowing of the left medial knee compartment 
as well as bony spur formation involving the distal femur, 
posterior patellar surface, tibial spine and tibial plateau 
areas.  A small effusion in the suprapatellar bursa could not 
be ruled out.

The pertinent diagnosis was degenerative arthritis of the 
knee.  The examiner was later asked to and provided an 
addendum opinion with regard to the right knee; minimal 
findings with respect to the left knee were reported.  

An RO internal form in the file checked that the VA 
examination had failed to perform the requested specialist 
examination.  And a subsequent VA Form 21-6789 specifically 
noted that the completed examination had failed to provide 
findings of functional impairment attributable to the left 
knee as it affected daily activity and employment, with 
respect to cane or brace, swelling, locking, weakness, 
instability, etc.

Nonetheless, no additional specialist examination was 
conducted other than the nonresponsive addendum reported 
above from the original staff examiner.

Upon later review of the case, the RO apparently did not 
consider any of the specific provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45 or all Codes.  

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings and service connection 
must be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

In rating musculoskeletal disabilities, and as noted by 
reference to case citations in the prior Board remand, the 
Court has implemented certain guidelines.  The Court has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) must be considered.  The examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 206 (1995). 

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint 
or joints is objectively confirmed by 
findings such as swelling, muscle spasm 
or satisfactory evidence of painful 
motion, and that limitation of motion 
meets the criteria in the diagnostic code 
or codes applicable to the joint or 
joints involved, the corresponding rating 
will be assigned thereunder; 

(2) where the objectively confirmed 
limitation of motion is not of sufficient 
degree to warrant a compensable rating 
under the code or codes applicable to the 
joint or joints involved, a rating of 10 
percent will be assigned for each major 
joint or joints affected "to be 
combined, not added"; and 

(3) where there is no limitation of 
motion, a rating of 10 percent or 20 
percent, depending upon the degree of 
incapacity, may still be assigned if 
there is X-ray evidence of the 
involvement of 2 or more major joints or 
2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (1999), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(1999), which relates to pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

The provisions of 38 C.F.R. § 4.10 relate to functional 
impairment as follows:  

The basis of disability evaluations is 
the ability of the body as a  whole, or 
of the psyche, or of a system or organ of 
the body to function under the ordinary 
conditions of daily life including 
employment.  Whether the upper or lower 
extremities, the back or abdominal wall, 
the eyes or ears, or the cardiovascular, 
digestive, or other system, or psyche are 
affected, evaluations are based upon lack 
of usefulness, of these parts or systems, 
especially in self-support.  This imposes 
upon the medical examiner the 
responsibility of furnishing, in addition 
to the etiological, anatomical, 
pathological, laboratory and prognostic 
data required for ordinary medical 
classification, full description of the 
effects of disability upon the person's 
ordinary activity. In this  connection, 
it will be remembered that a person may 
be too disabled to engage in employment 
although he or she is up and about and 
fairly comfortable at home or upon 
limited activity.

The provisions of 38 C.F.R. § 4.40 relate to functional loss 
as it specifically impacts the musculoskeletal system as 
follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed,  coordination and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible  behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

And the provisions of 38 C.F.R. 4.45 relate to the joints: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.). 
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist,  hip, knee, and 
ankle are considered major joints; 
multiple involvement of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.

In sum, the VA examinations of the veteran for VA purposes 
before and still do not include all required and specific 
findings relative to the requirements set forth in DeLuca, 
and 38 C.F.R. §§ 4.40, and 4.45.

And as further noted by the veteran's representative on 
appeal in a written statement in October 1999, a veteran is 
fully entitled to a reasonable expectation that the 
requirements of a remand will be adhered to, and that there 
is an obligation on the part of VA to see that this is 
carried out.  Stegall v. West,  11 Vet. App. 268, 270-1 
(1998).




Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the appellate issue pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should arrange for an 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist who has not 
previously examined him, on a fee basis 
if necessary, in compliance with the 
mandates of all of the pertinent 
regulatory criteria for bony injury, 
muscle damage, nerve impairment and to 
include pain, limitations of motion in 
all planes as specifically demonstrated 
by degrees of arc, foot drop, and all 
other signs of functional impairment. 

The examiner is to evaluate all facets of 
the veteran's left knee disability.  
Specifically, this should include:

(a) In specific, numeric nominal degrees 
of arc figures, all active and passive 
ranges of motion in all pertinent planes 
in accordance with regulatory criteria 
and guidelines;

(b) Comment on the functional 
limitations, if any, caused by all facets 
of the appellant's service-connected 
disabilities in light of all pertinent 
regulations and judicial guidelines; 





(c) To what extent, measured in specific 
terms, does the service-connected left 
knee disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.

(d) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, and/or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  

(e)  What is the nature of arthroscopic 
scar disability, i.e., are they or are 
they not adherent, tender, disfiguring or 
in any manner functionally limiting, and 
if so to what degree.   

(f)  What is the impact of any other 
otherwise not contemplated symptoms on 
the veteran's ability to function 
adequately in an occupational setting. 


Included in this, as noted above, must be 
a clear-cut and comprehensive assessment 
of any impact by the disability 
regardless of the means of such impact, 
i.e., misuse, disuse, postural tilting, 
limp, pain, instability, atrophy, etc. 

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, op. cit.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for 
chondromalacia of the left knee with 
application of all pertinent criteria 
discussed earlier.  The RO should also 
document its consideration of the 
applicability of the criteria pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

